Citation Nr: 0529908	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  04-20 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on her part.

The Board further observes that when the veteran filed her 
September 2003 notice of disagreement with respect to the 
claim now pending on appeal, she also referred to additional 
disorders of anxiety and depression.  A brief review of the 
record reveals that VA has denied service connection for such 
disorders in the past.  There is no specific indication in 
the record, however, that the RO adjudicated these new claims 
in conjunction with the issue now pending on appeal.  
Accordingly, the Board will now refer the matter of whether 
new and material evidence has been received to reopen a claim 
for service connection for a mental disorder (other than 
PTSD) to the RO for all necessary action.  See 38 C.F.R. 
§§ 20.200-20.202 (2004).  
 

REMAND

On a document that was accepted as her VA Form 9 substantive 
appeal, the veteran indicated that she desired to be afforded 
a videoconference hearing before the Board.  In August 2005, 
the veteran's representative submitted another statement to 
the RO indicating that the veteran still wished to 
participate in this hearing.  The matter was transferred to 
the Board in mid-October 2005.  As the veteran has not yet 
been afforded her hearing, however, the Board must return the 
claim to the RO at this time.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
to the RO (via the AMC) for completion of the following:

The RO should now arrange for the veteran 
to participate in a videoconference 
hearing before the Board, to be held at 
the RO in accordance with applicable 
procedures.  The RO should provide the 
veteran and her representative with 
appropriate notice as to the date, time, 
and place to report for this hearing.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument she desires to have considered in connection with 
her current appeal.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran, however, 
until she is so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

